        Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 1 of 16



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

MARITZA N. MARTINEZ,

                       Plaintiff,                       AMENDED DECISION AND
                                                        ORDER
              v.
                                                        1:19-CV-00369 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________



                                    INTRODUCTION

       Represented by counsel, Plaintiff Maritza N. Martinez (“Plaintiff”) brings this

action pursuant to Title XVI of the Social Security Act (the “Act”), seeking review of the

final decision of the Commissioner of Social Security (the “Commissioner,” or

“Defendant”) denying her application for supplemental security income (“SSI”). (Dkt. 1).

This Court has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g). Presently

before the Court are the parties’ cross-motions for judgment on the pleadings pursuant to

Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. 14; Dkt. 16), and Plaintiff’s reply

(Dkt. 17). For the reasons discussed below, Plaintiff’s motion (Dkt. 14) is granted, the

Commissioner’s motion (Dkt. 16) is denied, and the case is remanded for calculation and

payment of benefits.




                                           -1-
        Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 2 of 16



                                     BACKGROUND

       Plaintiff protectively filed her application for SSI on April 26, 2013. (Dkt. 7 at 15,

75).1 In her application, Plaintiff alleged disability beginning March 6, 2013, due to

cirrhosis of the liver. (Id. at 15, 76). Plaintiff’s application was initially denied on August

28, 2013.    (Id. at 15, 110-14).     At Plaintiff’s request, a hearing was held before

administrative law judge (“ALJ”) Donald McDougall in Buffalo, New York, on June 8,

2015. (Id. at 15, 44-74). On November 25, 2015, ALJ Michael W. Devlin issued an

unfavorable decision. (Id. at 85-98). Plaintiff requested Appeals Council review, and on

May 16, 2017, the Appeals Council vacated the unfavorable decision and remanded the

case for further administrative proceedings. (Id. at 15, 104-08).

       A second administrative hearing was held before ALJ Devlin on December 1, 2017,

in Buffalo, New York. (Dkt. 12 at 3-22). On April 16, 2018, the ALJ issued an unfavorable

decision. (Dkt. 7 at 12-31). Plaintiff requested Appeals Council review; her request was

denied on January 25, 2019, making the ALJ’s determination the Commissioner’s final

decision. (Id. at 6-8). This action followed.

                                   LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                             -2-
        Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 3 of 16



substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

      An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

                                           -3-
        Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 4 of 16



activities. Id. § 416.920(c). If the claimant does not have a severe impairment or

combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 416.920(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 416.920(f). If the claimant can perform such requirements, then he or she is not disabled.

If he or she cannot, the analysis proceeds to the fifth and final step, wherein the burden

shifts to the Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To

do so, the Commissioner must present evidence to demonstrate that the claimant “retains a

residual functional capacity to perform alternative substantial gainful work which exists in

the national economy” in light of the claimant’s age, education, and work experience. Rosa

v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).




                                           -4-
        Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 5 of 16



                                       DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined

that Plaintiff had not engaged in substantial gainful work activity since April 26, 2013, the

SSI application filing date. (Dkt. 7 at 17).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of:

“bilateral hip osteoarthritis, status post August 2015 left hip replacement and June 2016

right hip replacement; status post bilateral January-February 2017 thumb surgeries;

bilateral carpal tunnel syndrome; degenerative disc disease of the lumbar spine; cirrhosis

of the liver and ascites; esophageal varicose veins; diabetes mellitus with diabetic

neuropathy; asthma; major depressive disorder; and anxiety disorder.” (Id. at 18). The

ALJ further found that the following medically determinable impairments were non-

severe: degenerative changes in the hands; mild right elbow osteoarthritic changes; right

knee pain; mild left knee osteoarthritis; foot pain; bilateral greater trochanteric bursitis;

myofascial pain syndrome; bilateral leg cramps; hyperglycemia; headaches; dizziness;

mild obesity; hypertension; edema; anemia; dysesthesia; dysphagia; gastroesophageal

reflux disease (“GERD”); history of hernia repair; splenomegaly; alcoholic hepatitis;

cholelithiasis; cholecystitis; gallstones; abdominal pain; ovarian cysts; urinary tract

infections; constipation; cellulitis; dermatitis; sinusitis; dyspnea; chronic obstructive

pulmonary disease (“COPD”); tobacco use disorder; smoking cessation; cannabis abuse in



                                               -5-
        Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 6 of 16



remission; alcohol dependence in remission; chest pain; sleep disturbance; insomnia;

fatigue; vitamin deficiencies; and low platelet counts. (Id. at 18).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing. (Id.

at 19). The ALJ particularly considered the criteria of Listings 1.02A, 1.02B, 1.04, 3.02,

3.03, 9.00, 11.14, 12.04, and 12.06 in reaching his conclusion. (Id. at 19-22).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform sedentary work as defined in 20 C.F.R. § 416.967(a):

       because she is able to occasionally lift and/or carry less than ten pounds,
       frequently lift and/or carry no appreciable weight, stand and/or walk up to
       two hours in an eight-hour workday, and sit about six hours in an eight-hour
       workday. Although the claimant is unable to climb ladders/ropes/scaffolds,
       she is able to occasionally push and/or pull less than ten pounds, and she is
       able to occasionally balance, stoop, kneel, crouch, crawl, and climb ramps
       and/or stairs. [Plaintiff] is able to frequently handle and finger bilaterally,
       and she must avoid concentrated exposure to fumes, odors, dusts, gases, poor
       ventilation, and other respiratory irritants. In addition, the claimant is able
       to understand, remember, and carry out simple instructions and tasks, and
       she is occasionally able to interact with co-workers and supervisors.
       [Plaintiff] is limited to little or no contact with the general public, and she is
       able to work in a low-stress environment (i.e., no supervisory duties, no
       independent decision-making required, no strict production quotas, minimal
       changes in work routine and processes). [Plaintiff] is able to consistently
       maintain concentration and focus for up to two hours at a time.

(Id. at 22). At step four, the ALJ found that Plaintiff had no past relevant work. (Id. at 29).

       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of electronic inspector, laboratory


                                             -6-
        Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 7 of 16



inspector, and final assembler. (Id. at 30-31). Accordingly, the ALJ found that Plaintiff

was not disabled as defined in the Act. (Id. at 31).

II.    Reversal and Remand of This Matter for Calculation and Payment of Benefits
       is Appropriate

       Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing: (1) the ALJ failed to reconcile the vocational expert’s testimony

with the Dictionary of Occupational Titles; (2) the ALJ relied on his own lay opinion, rather

than on medical opinion evidence; and (3) the ALJ failed to reconcile the treating physician

opinion with the RFC. (Dkt. 14-1 at 1). For the reasons set forth below, the Court agrees

with Plaintiff, and finds that the ALJ erred in evaluating the opinion evidence offered by

Plaintiff’s treating hand surgeon, Joshua Jones, M.D. The Court further finds that, under

the applicable regulations, the ALJ should have given controlling weight to the opinion of

Dr. Jones and that had he done so, a finding that Plaintiff was disabled necessarily would

have followed. Accordingly, the Court remands this matter solely for the calculation and

payment of benefits.

       A.     The Treating Physician Rule

       Plaintiff contends that the ALJ improperly weighed opinion evidence offered by Dr.

Jones. (Dkt. 14-1 at 28). Specifically, Plaintiff argues that while the ALJ assigned

“significant weight” to Dr. Jones’s opinion relating to Plaintiff’s manipulative limitations,

he failed to include those limitations in the RFC and failed to explain his reasoning for not

including them. (Id. at 28-30).

       Because Plaintiff’s claim was filed before March 27, 2017, the ALJ was required to

apply the treating physician rule, under which a treating physician’s opinion is entitled to
                                            -7-
        Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 8 of 16



“controlling weight” when it is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence

in [the] case record[.]” 20 C.F.R. § 416.927(c)(2). Under the treating physician rule, if the

ALJ declines to afford controlling weight to a treating physician’s medical opinion, he or

she “must consider various factors to determine how much weight to give to the opinion.”

Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (internal quotation marks omitted).

These factors include:

       (i) the frequency of examination and the length, nature and extent of the
       treatment relationship; (ii) the evidence in support of the treating physician’s
       opinion; (iii) the consistency of the opinion with the record as a whole;
       (iv) whether the opinion is from a specialist; and (v) other factors brought to
       the Social Security Administration’s attention that tend to support or
       contradict the opinion.

Id. “An ALJ’s failure to explicitly apply the[se] . . . factors when assigning weight at step

two is a procedural error.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) (quotation

omitted). However, such error is harmless if “a searching review of the record” confirms

“that the substance of the treating physician rule was not traversed.” Id. (quotations

omitted).

       An ALJ must “give good reasons in [his] notice of determination or decision for the

weight [he gives to the] treating source’s medical opinion.” 20 C.F.R. § 416.927(c)(2); see

also Harris v. Colvin, 149 F. Supp. 3d 435, 441 (W.D.N.Y. 2016) (“A corollary to the

treating physician rule is the so-called ‘good reasons rule,’ which is based on the

regulations specifying that ‘the Commissioner “will always give good reasons”’ for the

weight given to a treating source opinion.” (quoting Halloran, 362 F.3d at 32)). “Those


                                            -8-
        Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 9 of 16



good reasons must be supported by the evidence in the case record, and must be sufficiently

specific. . . .” Harris, 149 F. Supp. 3d at 441 (internal quotation marks omitted).

       Plaintiff began treating with Dr. Jones in March 2014, for left thumb pain and

locking. (Dkt. 7 at 708). On April 2, 2014, Plaintiff underwent left trigger thumb release

surgery, performed by Dr. Jones. (Id. at 528). While Plaintiff initially reported an

improvement in symptoms (id. at 711-12), in July 2014, she had bilateral hand pain, with

her right hand worse than her left hand. (Id. at 716). On August 27, 2014, Plaintiff

underwent a right endoscopic carpal tunnel release on her right hand, which was also

performed by Dr. Jones. (Id. at 720). Thereafter, on September 18, 2014, Dr. Jones

performed a left endoscopic carpal tunnel release. (Id. at 722). At a follow-up appointment

in October 2014, Plaintiff reported that she was doing well, and denied numbness, tingling,

and locking. (Id. at 724). In April 2015, Plaintiff visited Dr. Jones and reported pain at

the base of her right thumb, which had worsened over the past month. (Id. at 727). Plaintiff

received a corticosteroid injection for her pain. (Id. at 728, 731). However, on June 10,

2015, Plaintiff ultimately underwent a right trigger thumb release, which was performed

by Dr. Jones. (Id. at 734). After the surgery, Plaintiff reported that she was doing well and

that tingling in her thumb was improving. (Id. at 736).

       On July 23, 2015, Dr. Jones completed a “Manipulative Limitations Medical Source

Statement.” (Id. at 751). Dr. Jones noted that Plaintiff experienced limitation of motion

and tingling. (Id.). He opined that Plaintiff did not have any weight-lifting limitations with

her left arm but should not lift with her right arm. (Id. at 752). Plaintiff could not grasp,



                                            -9-
       Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 10 of 16



turn, or twist objects with her right hand, could not use the fingers on her right hand for

fine manipulations, and could not use her right arm to reach in front or overhead. (Id.).

       In December 2015, Plaintiff visited Dr. Jones’s office, complaining of expanding

right elbow pain and left thumb pain. (Id. at 802). Frank Domnisch, PA-C, instructed

Plaintiff to avoid any direct pressure leaning on the right elbow and provided Plaintiff with

a short opponens brace to utilize as needed to address her left thumb pain. (Id. at 804).

Plaintiff again reported left thumb pain in February 2016 (id. at 799) but reported

improvement in pain in April 2016 (id. at 795). However, Plaintiff’s pain returned in May

2016, and she indicated that she wanted to proceed with surgery. (Id. at 792-93). At a visit

on December 16, 2016, Plaintiff continued to complain of left thumb pain (id. at 788), and

she was also assessed with early right thumb CMC joint osteoarthritis. (Id. at 789).

Plaintiff was scheduled for two surgeries, including a right accessory APL tenotomy and a

left thumb CMC joint arthrotomy with volar beak ligament reconstruction using FCR

autograft, left thumb UCL reconstruction. (Id.). On January 12, 2017, Plaintiff underwent

a right accessory abductor pollicis longus tenotomy, which was performed by Dr. Jones.

(Id. at 786). Shortly thereafter, on February 2, 2017, Plaintiff underwent the following

procedures, which were also performed by Dr. Jones: left thumb carpometacarpal

arthrotomy with debridement; left thumb volar break ligament reconstruction using a flexor

carpi radialis tendon transfer; and left thumb ulnar collateral ligament repair of chronic

ulnar collateral ligament tear using local tissues. (Id. at 783).

       Plaintiff attended a follow-up appointment on February 14, 2017. (Id. at 779). She

reported that she was doing well but had some numbness in her left thumb. (Id.). On

                                            - 10 -
       Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 11 of 16



March 14, 2017, Plaintiff reported a sharp, shooting pain in the left thumb and wrist,

numbness on the dorsum of the thumb, and pain in her right thumb at the first dorsal

compartment. (Id. at 775). An objective examination on that date revealed the following:

       Left Hand: Well-healed incision over the thumb, volar wrist, there is
       hypersensitivity around the thumb incisions and diminished sensation over
       the dorsal thumb. There is significant stiffness to the thumb at the MP and
       IP and CMC joints. She does have some stiffness of the wrist. On the right
       side she does have some tenderness over the first dorsal compartment
       incision. She does have some slight pain around the CMC joint but this is
       not as bad as preoperatively.

(Id. at 776). Dr. Jones recommended that Plaintiff “participate in occupational hand

therapy to begin working on range of motion and desensitization.” (Id.).

       The ALJ found that the opinions offered by Dr. Jones and PA Domnisch were

entitled to “significant, but not great, weight,” due to their expertise, their treating

relationship with Plaintiff, and the relative consistency of their opinions with each other

and the medical evidence. (Id. at 27). However, the ALJ noted that these opinions “were

issued shortly after various surgeries on [Plaintiff’s] upper extremities, and none of their

opinions contain any durational assessments indicating that the very significant limitations

assigned were expected to last for a continuous period of at least twelve months,” and that

“the record shows that the claimant responded well to each surgery within twelve




                                           - 11 -
       Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 12 of 16



months[.]” (Id. at 27-28). The ALJ also found that PA Domnisch’s statements regarding

Plaintiff’s limitations were vague.2 (Id. at 28).

       The ALJ’s assessment that Plaintiff “responded well” to her surgeries is flatly

contradicted by the record. As explained above, Plaintiff began treatment for pain in her

left thumb in March 2014. She underwent several surgeries on both her right and left upper

extremities and, although she initially reported improvement in her pain following some of

the surgeries, the pain returned, resulting in the need for additional surgery. Plaintiff’s

testimony at the administrative hearing in December 2017 is consistent with the medical

record. Plaintiff testified that she underwent five surgeries with Dr. Jones. (See Dkt. 12 at

8). Plaintiff further explained that at the time Dr. Jones completed his medical source

statement in July 2015, she was experiencing pain in her right hand; however, she later

developed pain in her left hand, which resulted in surgery in February 2017. (Id. at 16).

Plaintiff’s testimony also supports that she is unable to frequently handle and finger

bilaterally. For example, Plaintiff testified that she previously used a cane to walk, but

became unable to use the cane due to increasing pain in her thumb and wrist. (Id. at 9-10).

Plaintiff further testified that she uses paper plates at home because regular dishes are too




2
       As explained by the ALJ, PA Domnisch stated in treatment notes that Plaintiff could
“bear weight as tolerated” in April 2014, October 2014, June 2015, and December 2015.
(Dkt. 7 at 27). These statements were not made in connection with an assessment of
Plaintiff’s work-related functional limitations. Further, in February 2017, PA Domnisch
indicated that Plaintiff should avoid any stress with the left thumb, remain non-weight
bearing with the left hand, and perform no pinching or lifting with the left thumb. (Id.).
                                            - 12 -
       Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 13 of 16



heavy; it is difficult for her to wash dishes, cook, and chop vegetables; and her daughter

helps with laundry, cooking, and styling her hair. (Id. at 13-14).

       Accordingly, the ALJ erred in his evaluation of the opinion evidence offered by Dr.

Jones, who was Plaintiff’s surgeon and treating specialist since 2014.            The ALJ’s

explanation for not adopting the manipulative limitations assessed by Dr. Jones, i.e.,

because Plaintiff showed improvement following surgery and her manipulative limitations

were not continuing in nature, is not supported by the record. The ALJ’s failure to offer

an adequate explanation for failing to adopt the manipulative limitations assessed by Dr.

Jones is particularly problematic in this case, as the medical record demonstrates that

Plaintiff was at least as limited as Dr. Jones described in his July 2015 opinion. If the ALJ

believed that the June 2015 manipulative limitations assessed by Dr. Jones were not

supported by the record, he should have at a minimum obtained updated opinion evidence

to account for the fact that Plaintiff had two additional surgeries on her left and right hand

in 2017, following the issuance of the July 2015 medical statement. See, e.g., Pagano v.

Commissioner, No. 16-CV-6537-FPG, 2017 WL 4276653, at *5 (W.D.N.Y. Sept. 27,

2017) (“[A]s the ALJ pointed out himself, Dr. Miller’s opinion was rendered before [the

plaintiff’s] ankle surgery and therefore does not account for his deteriorating condition.”);

see also Ruth M. v. Saul, No. 5:18-CV-01006(FLS/CFH), 2020 WL 819323, at *8

(N.D.N.Y. Feb. 19, 2020) (“[C]ontrary to the Commissioner’s argument, plaintiff’s

condition in her upper extremities demonstrably deteriorated subsequent to Dr. Ganesh’s




                                            - 13 -
       Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 14 of 16



June 2015 exam as evidenced by the three surgical procedures—for which Dr. Ganesh’s

opinion does not account.”), adopted, 2020 WL 1245404 (N.D.N.Y. Mar. 16, 2020).

       B.     Remedy

       Pursuant to 42 U.S.C. § 405(g), the district court has the power to affirm, modify,

or reverse the ALJ’s decision, with or without remanding for a rehearing. “The standard

for directing a remand for calculation of benefits is met where the record persuasively

demonstrates the claimant’s disability, and there is no reason to conclude that additional

evidence might support the Commissioner’s claim that the claimant is not disabled.”

Destefano v. Berryhill, No. 6:17-cv-06651(MAT), 2018 WL 5489574, at *5 (W.D.N.Y.

Oct. 29, 2018) (internal citations omitted); see also Harbot v. Berryhill, 335 F. Supp. 3d

382, 388 (W.D.N.Y. 2018) (“Remand for the purpose of calculation of benefits is

warranted where the record demonstrates the claimant’s disability, and where there is no

reason to conclude that there is additional evidence to support the Commissioner’s claim

that a claimant is not disabled.”). Remand for calculation and payment of benefits is

particularly appropriate where the well-supported opinion of a claimant’s treating

physician establishes disability. See Harbot, 335 F. Supp. 3d at 388 (remanding for

calculation and payment of benefits because the plaintiff’s treating physicians opined that

she would need “to miss at least two days of work per month” and would “frequently . . .

[be] unable to complete a workday,” and “[p]er the testimony of the vocational expert at

plaintiff’s hearing, an individual with these limitations would not be able to meet the

demands of any job”).



                                          - 14 -
       Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 15 of 16



       In this case, the record persuasively demonstrates Plaintiff’s disability, and remand

for calculation and payment of benefits is warranted. As discussed above, the opinion of

Plaintiff’s treating hand surgeon Dr. Jones—including his July 2015 assessment that

Plaintiff was unable to use her right extremity for lifting or manipulative limitations —is

supported by the record. Further, medical records following Plaintiff’s 2017 hand surgeries

and her testimony at the administrative hearing supports her inability to use her left hand

to perform manipulative limitations on a frequent basis. (See, e.g., Dkt. 7 at 780-81 (on

February 14, 2017, PA Domnisch found that Plaintiff had limited range of motion and

diminished sensation in her left thumb, and instructed Plaintiff “to avoid any stress of the

left thumb,” and “remain non-weightbearing with the left hand, no lifting or pinching

involving the left thumb.”); id. at 775-76 (on March 14, 2017, Plaintiff reported continued

pain in her left thumb and wrist, exhibited hypersensitivity, diminished sensation, and

stiffness around her left thumb, as well as stiffness in her left wrist, and was recommended

for participation in occupational hand therapy); Dkt. 12 at 10, 16 (Plaintiff testified that her

hand and wrist pain had worsened “four or five months ago,” and currently, the pain in her

left hand was worse)). Moreover, at the December 2017 administrative hearing, the

vocational expert testified that if the RFC was amended to permit occasional manipulative

limitations, rather than a limitation for frequently handling and fingering bilaterally, there

would be no competitive employment available. (See id. at 19). The record does not

support Plaintiff’s ability to engage in “frequent” manipulative limitations and, had the




                                             - 15 -
        Case 1:19-cv-00369-EAW Document 20 Filed 07/17/20 Page 16 of 16



ALJ properly credited the evidence offered by Dr. Jones and PA Domnisch, he would have

been compelled to conclude that Plaintiff was disabled.

       There is also no reason to think that further evidence would support the conclusion

that Plaintiff is not disabled. Plaintiff has already had two administrative hearings, and the

record contains functional assessments and medical records dating back to 2013. Further,

the medical records demonstrate that Plaintiff has experienced ongoing arm and hand pain

since 2013, which has not abated despite several surgeries. Accordingly, the Court

concludes that the proper remedy is to reverse the Commissioner’s decision, and remand

Plaintiff’s case for the calculation and payment of benefits.

                                      CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings (Dkt.

14) is granted, the Commissioner’s decision is reversed, and the matter is remanded solely

for the calculation and payment of benefits. Defendant’s motion for judgment on the

pleadings (Dkt. 16) is denied. The Clerk of Court is directed to enter judgment and close

this case.

       SO ORDERED.



                                                     ________________________________
                                                     ELIZABETH A. WOLFORD
                                                     United States District Judge
Dated: July 16, 2020
       Rochester, New York




                                            - 16 -
